Thomas, J. (concurring):
I concur with Burr, J. The plaintiff’s market garden was injured by defendant’s continuing trespass from and including the year 1910, to March 1, 1912, when his lease expired. He has scattered this period into four fragments, as follows: (1) 1910 to August 26, 1910; (2) August 26, 1910, to March or April, 1911; (3) March or April 1, 1911, to November 1, 1911; (4) November 1, 1911, to March 1, 1912. He recovered for the first period in action No. 1, begun August 17, 1911; for the third period in action No. 2, begun February 15, 1912; and would recover for the second and fourth periods in this action, No. 3, begun March 5, 1913. He could have recovered in action No. 1, begun August 17, 1911, all his damages to that time including period No. 2, or he could have recovered therefor in action No. 2, begun February 15, 1912, and all his damages to that time. But he did not recover damages for the second period either in the first or second actions, but carried them over to action No. 3, begun March 5, 1913, and tacked them onto the damages from November 1, 1911, to March 1, 1912. The first question is whether he should be allowed to recover damages for the second period, August 26, 1910, to March 1, 1911, assuming that he has any. This court is now deciding that he could not recover them in the first action, begun August 17, 1911, for a time later than the date of filing his notice of claim with the comptroller on August 26, 1910. Why then did he not seek recovery for the second period in the second action begun February 15, 1912 ? His answer is that what he now says is the law he did not know to be the law when he began suit No. 2. But ignorance of the law is not an excuse. He is now securing a decision that he could not *721recover below the date of filing his claim. Why, then, did he not include the second period in his second claim and second action ? His own interpretation of the law convicts him of failing to recover for the omitted time when he had full opportunity of doing so, and of splitting up a cause of action for a continuing trespass so that an intermediate portion of it should be segregated and then carried over to be included in a subsequent suit. Such a fugitive and volatile fraction of a right of action escaping the second notice filed, and the second action, and coalescing with the third cause of action, in my judgment' introduces a strange and abnormal feature in the doctrine of splitting up causes of action. I think that a person suffering from a continuing trespass cannot, after the damage is recoverable, present some of it to the comptroller piecemeal and dis-jointly, and sue upon it in patches. But what damages, in fact, has he left ? He recovered to August 26, 1910, which would seem to include the loss of his season. He must have recovered for what he planted before August twenty-sixth. Could he plant and reap after August twenty-sixth, and so into the progressing months ? That would seem to -require some sustaining evidence. In any case it may be believed that in this latitude vegetation is not profitable from November first to March first.
The judgment should be reversed and a new trial granted, costs to abide the event.
Judgment reversed and new trial granted, costs to abide the event.